Title: To John Adams from John Bondfield, 22 April 1780
From: Bondfield, John
To: Adams, John


     
      Sir
      Nantes 22 April 1780
     
     This day arrived from Baltimore a small Schooner which port she left the 15 March.
     General Clinton with the remainder of the transports saved from the general despersion, arrived at Savannah to the Number of 44 or 45 Ships. General Gates was sent to Command at Charles Town. No movements had been made since the Arrival of the Troops In Georgia, all the Enemys Horse were thrown overboard. The American Frigates Boston Providence & Ranger were at Charles Town, and they report every preparation were making to prevent the British Troops penetrating into Carolina, with respect I have the Honor to be Sir your very hhb. Servt.
     
      John Bondfield
     
    